 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
      DUSA PHARMACEUTICALS, INC.,                     Case No. 2:19-cv-1155-MCE-AC
11
                         Plaintiff,                   [PROPOSED] ORDER GRANTING
12                                                    STIPULATION TO EXTEND THE FILING
             v.                                       DATE OF PLAINTIFF’S OPPOSITION TO
13                                                    DEFENDANT’S MOTION TO SET ASIDE
      DR. ANDREA WILLEY,                              ENTRY OF DEFAULT AND REQUEST
14                                                    FOR LEAVE TO FILE ANSWER
                         Defendant.
15

16          Now pending before the Court is the Stipulation to Extend the Filing Date of Plaintiff’s

17   Opposition to Defendant’s Motion to Set Aside Entry of Default and Request for Leave to File

18   Answer, filed on December 4, 2019.

19          Having reviewed the parties’ Stipulation, and good cause having been shown, the Court

20   hereby grants the parties’ stipulated request.

21          THEREFORE, IT IS ORDERED that Plaintiff’s Opposition to Defendant’s Motion to

22   Set Aside Entry of Default and Request for Leave to File Answer, which is presently due for filing

23   on December 4, 2019, be extended to December 6, 2019.

24   IT IS SO ORDERED.

25   Dated: December 5, 2019

26

27

28

                                              1
                            [PROPOSED] ORDER GRANTING STIPULATION
